THE THIRTEENTH COURT OF APPEALS

                                    13-13-00442-CV


      YORK, WHITMAN AND ASSOCIATES, LLC D/B/A YORK, WHITMAN AND
                            ASSOCIATES
                                 v.
                          XO PRODUCE, INC.


                                   On Appeal from the
                   County Court at Law No. 1 of Hidalgo County, Texas
                            Trial Cause No. CL-13-1071-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

October 17, 2013